El Juez Asociado Señor Aldkey,
emitió la opinión del tribunal.
Este procedimiento de certiorari es consecuencia de otro entre las mismas partes que hemos resuelto en el día de hoy, que tiene el número 3119. En aquél hemos declarado que la Asamblea' Municipal de la Carolina no tuvo facultad para expulsar de su seno, como expulsó por acuerdo de 19 de fe-brero de 1923, a los delegados en ella Mariano Suárez y' Fernando Rodríguez.
El procedimiento establecido en este caso por esos dele-gados se funda en que tan pronto fueron ellos expulsados de la asamblea municipal por ese acuerdo ilegal, el mismo día, estando presentes los nueve delegados de que se com-pone dicha asamblea, entre ellos los peticionarios expulsa-dos, procedió la misma a aprobar por cinco votos contra dos, pues a los peticionarios no se. les permitió votar, dos ordenanzas recargando la contribución sobre la propiedad inmueble del expresado municipio por lo que solicitaron del tribunal que anulase esas ordenanzas, y habiendo sido así decretado-por lá corte, la Asamblea Municipal de la Carolina interpuso este recurso de apelación.
... El artículo 49 de. la Ley Municipal vigente según qqedó enmendado; en- el-año 1921, (p. 455) dispone lo siguiente:
*283“Art. 49. — Los ingresos municipales consistirán:
“A.
“B.
“C. En cualquier recargo de la contribución sobre la propiedad imponible del municipio, siempre que así se acordare por las dos. terceras partes de la asamblea municipal; o, cuando esto no fuere posible, bien por estar vacantes algunos de los cargos, o por falta de asistencia a las sesiones de algunos de sus miembros, .o por cualquier otra circunstancia, dichas ordenanzas podrán ser votadas por mayo-ría de sus miembros.”
Alega la parte apelante que aunque la expulsión de es-tos dos delegados fuera ilegal y nula, .sin embargo, basta que tal declaración fuera becba por un tribunal de justicia este acuerdo de su expulsión tenía que producir sus efectos, por lo que no habiendo sido anulado cuando tuvo lugar la votación de esas ordenanzas no podían considerarse a dichos delegados como presentes y con derecho a votar y por tanto podían ser aprobadas por mayoría de votos; y, ade-más, que según la ley pueden las ordenanzas de esa natura-leza ser votadas por mayoría siempre que por la obstinada-actitud de algunos de sus miembros no pueda hacerlo me-diante el voto de las dos terceras partes.
Si la asamblea municipal no tenía facultad o poder para expulsar a los dos apelados, y así lo hemos declarado, sú expulsión no podía producir efecto alguno aunque la nulidad del acuerdo de expulsión no hubiera sido declarado por los tribunales de justicia, porque lo que se hace sin facultad, poder o jurisdicción es como si nunca se hubiera hecho y por' tanto la expulsión de los apelados no produjo sus va-cantes a los efectos de que por ellas pudiera prescindirse del voto de las dos terceras partes de los miembros de la asamblea para la votación de las ordenanzas impugnádas. Sería -muy expedito para las asambleas municipales- el pro-ducir, vacantes de sus miembros, aunque ilegales, para apro-bar i ordenanzas- de la naturaleza de las que nos ocupan y *284prescindir de este modo de la voluntad de la ley de que sean aprobadas por las dos terceras partes de sus miembros.
Con respecto al otro particular expresado por la ape-lante en apoyo de las ordenanzas no creemos que la oposi-ción de algunos miembros de la asamblea, aunque sea obsti-nada, para la aprobación de determinadas ordenanzas sea circunstancia que justifique que se vote por mayoría y no por las dos terceras partes, obstinación que en manera al-guna resulta de los autos. Si tal teoría fuera sostenida que-daría anulada la voluntad de la Legislatura porque bastaría la discrepancia de opiniones respecto a la aprobación de la ordenanza, cosa que ocurre todos los días en todas partes, para que se prescindiera de los votos de las dos terceras partes. Las palabras de la ley “cualquier otra circunstan-cia” deben significar algo distinto de la discrepancia de opi-niones que impida la aprobación.

La resolución apelada debe ser confirmada.

< El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.